EXHIBIT (21) LUFKIN INDUSTRIES, INC. AND SUBSIDIARIES SUBSIDIARIES OF THE REGISTRANT Jurisdiction of Incorporation Name Under Which such Name of Subsidiary or Organization Subsidiary Does Business Lufkin Industries Canada, Ltd. Canada Same Lufkin Argentina, S.A. Argentina Same Lufkin Inversora S.A. Argentina Same Lufkin France, S.A.S. France Same Lufkin Middle East Egypt Same Lufkin & Partners Oman Same Lufkin Industries Australia Pty. Ltd. Australia Same Lufkin Industries SRL Romania Same Lufkin do Brasil Brazil Same Lufkin Canada Holdings I Ltd. Canada Same Pentagon Optimization Services, Inc. Canada Same Quinn Pumps Canada Ltd. Canada Same Quinn Pumps Inc. Texas Same Quinn Pumps North Dakota Inc. North Dakota Same Quinn Pumps (California) Inc. California Same Grenco Energy Services Inc. Canada Same Grenco Energy Services LP Canada Same Grenco Energy Services (USA) Inc. Texas Same Lufkin Finance I ULC Canada Same Lufkin Finance II ULC Canada Same Lufkin Finance III ULC Canada Same Lufkin Finance (US) LP Texas Same Lufkin Finance Canada LP Canada Same Lufkin MENA Services Ltd. British Virgin Islands Same Lufkin MENA Ltd. Dubai UAE Same Lufkin Eastern Energy Malaysia SDN. BHD. Malaysia Same
